—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 1, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint, and (2) a judgment of the same court, entered November 18, 1999, dismissing the complaint.
Ordered that the appeal from the order is dismissed; and it is further;
Ordered that the judgment is affirmed; and it is further;
Ordered that the defendant is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The plaintiff commenced the instant action to recover damages for personal injuries that she allegedly suffered when she slipped and fell on liquid in the aisle of the defendant’s movie theater. Contrary to the plaintiffs contention, the Supreme *472Court properly granted the defendant’s motion for summary judgment dismissing the complaint. In support of its motion, the defendant established a prima facie case that it neither created nor had actual or constructive notice of the condition which allegedly caused the plaintiff to slip and fall (see, Pollio v Nelson Cleaning Co., 269 AD2d 512; Bachrach v Waldbaum, Inc., 261 AD2d 426). Further, in opposition to the defendant’s motion, the plaintiff failed to raise a triable issue of fact that the defendant had actual or constructive notice of the alleged condition (see, Gordon v American Museum of Natural History, 67 NY2d 836; Bachrach v Waldbaum, Inc., supra). Santucci, J. P., S. Miller, Friedmann and Goldstein, JJ., concur.